Citation Nr: 1448221	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO. 08-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1. Entitlement to a rating in excess of 60 percent for gunshot wound (GSW) shrapnel with hepatitis C prior to March 2006.

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to September 2005.

3. Entitlement to a rating in excess of 10 percent for right lower extremity diabetic neuropathy, prior to February 2006.

4. Entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy, prior to February 2006.

5. Entitlement to an earlier effective date for osteoarthritis, right knee, prior to September 2005.

6. Entitlement to an earlier effective date for right knee shrapnel wound with retained foreign body, prior to September 2005.
7. Entitlement to an earlier effective date for shrapnel wound left popliteal fossa, prior to September 2005.

8. Entitlement to an earlier effective date for thorasic shrapnel wound scar, prior to September 2005.

9. Entitlement to an earlier effective date for scar on upper midline of the abdomen and scar on the left L1 area associated with GSW shrapnel, prior to September 2005.

10. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 14, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In statements received by VA in October 2006 and June 2007, the Veteran expressed disagreement with the assigned evaluations for GSW shrapnel with hepatitis C, diabetes mellitus, right lower extremity diabetic neuropathy, and left lower extremity diabetic neuropathy.  He also expressed disagreement with the assignment of the effective date for service connection for osteoarthritis, right knee, right knee shrapnel wound with retained foreign body, shrapnel wound left popliteal fossa, thorasic shrapnel wound scar, and scar on upper midline of the abdomen and scar on the left L1 area associated with GSW shrapnel.  The Veteran asserts that service connection for all of these disabilities should be effective prior to September 2005.  The Veteran was not provided a statement of the case (SOC) subsequent to his October 2006 and June 2007 notice of disagreements (NODs). 

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Further, adjudication of the issues of an increased rating for GSW shrapnel with hepatitis C, diabetes mellitus, right lower extremity diabetic neuropathy, and left lower extremity diabetic neuropathy, will most likely affect the determination of whether or not a TDIU is warranted prior to June 14, 2005.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative a statement of the case (SOC) addressing the issues of entitlement to an increased rating for GSW shrapnel with hepatitis C, diabetes mellitus, right lower extremity diabetic neuropathy, and left lower extremity diabetic neuropathy.  The SOC should also address the issues of earlier effective dates for entitlement to service connection for osteoarthritis, right knee, right knee shrapnel wound with retained foreign body, shrapnel wound left popliteal fossa, thorasic shrapnel wound scar, and scar on upper midline of the abdomen and scar on the left L1 area associated with GSW shrapnel.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless an appeal is perfected.

2. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the Veteran's TDIU claim considering all the evidence of record.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  Regardless of whether the Veteran perfects an appeal for the above mentioned issues, the claim should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




